          Case 1:16-cv-02416-PKC Document 119 Filed 10/09/18 Page 1 of 1




                                                    October 9, 2018



By ECF

Hon. P. Kevin Castel
United States District Judge
United States Courthouse
500 Pearl Street
New York, NY 10007

                Re:    Bal v. Manhattan Democratic Party, et al.
                       16 Civ. 2416 (PKC) (DCF)
                       Motion for Additional Time to File Cross-Motion

Dear Judge Castel:

         Early last week the Court entered an order allowing defendants until October 8, 2018 to
file their opposition to the pending Motion for Summary Judgment and any cross-motion.
October 8 was a holiday, my staff was not available to assist me with my work, and I was
required to be home with my family. We are ready to file the papers today. We ask permission
of the Court to file our papers today, nunc pro tunc.

         The Court’s courtesy is appreciated.

                                                    Respectfully submitted,

                                                              /s/

                                                    Arthur Z. Schwartz

AZS:dr

cc:      John Bal
